DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1324 (paragraph 78).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 24 recites a water purifier comprising the filter cartridge device according to claim 1. The water purifier only recites the structure already recited by claim 1 without reciting any additionally structure that is required or part of the water purifier. Therefore, claim 24 does not further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to Kim teaches a filter cartridge device comprising: a housing (10), a filter medium (paragraph 28), and a water stopping assembly, the housing has a filter cavity, the filter medium disposed in the filter cavity and filter channels (11, 12, 12a) formed in the filter cavity, a first opening that communicates with the filter cavity is disposed on a first end of the housing, the water stopping assembly comprises a water retaining member (30) and a water dividing member (20) that can rotate relative to each other, the water retaining member can rotate relative to the housing, the water dividing member is disposed within the housing flange (10) and is connected to the water retaining member through a rotating shaft structure (26), the water dividing member can rotate together with the housing and the filter medium is indirectly connected to an end of the water dividing member away from the water retaining member, the water dividing member has water dividing channels (22, 22’, 22’’) and water dividing docking ports (21) that communicate with the water dividing channels, the water retaining member has water retaining channels (31, 31’, 31’’) and water retaining member docking ports that communicate with the water retaining channels, the water dividing member docking ports and the water retaining docking ports are controlled to be docked or undocked through relative rotation of the water dividing member and the water retaining member, to connect or disconnect the water dividing channels and the water retaining channels, and the water dividing member also has water dividing member water inlets-outlets, and the water dividing channels communicate with the filter channels (11, 12, 12a) through the water dividing member water inlets-outlets, and the water retaining member also has water retaining member water inlets-outlets (at 37) that communicate with the water retaining channels (fig. 1-10). Kim does not teach the water retaining member disposed in the first opening and the water dividing member disposed in the filter cavity, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to arrive at the claimed invention.
The additional claims are allowable as depending from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0304181		Prince
US 2007/0284296		Swain et al.
US 8,746,003		Yoon
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778